                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                      AT NASHVILLE

 GINA RODRIGUEZ,                                   ]
                                                   ]
                  Plaintiff,                       ]
                                                   ]
 vs.                                               ]       Case No:
                                                   ]
 CGS AMINISTRATORS, LLC,                           ]
                                                   ]
                  Defendant.                       ]

______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

        Plaintiff Gina Rodriguez, by and through counsel, brings this Complaint against Defendant

CGS Administrators, LLC and alleges as follows:

                                    JURISDICTION & VENUE

        1.       This action involves the application of the Family and Medical Leave Act of 1993

(“FMLA”), 29 U.S.C. § 2601 et seq.; and the Americans with Disabilities Act Amendments Act

of 2008 (“ADAAA”), 42 U.S.C. § 12101, et seq.

        2.       This Court has jurisdiction of this action pursuant to 29 U.S.C. § 2617 and 28

U.S.C. §1331.

        3.       The claims asserted in this action arose in Davidson County, Nashville, Tennessee;

therefore, proper venue for this action lies within the Middle District of Tennessee pursuant to 28

U.S.C. § 1391.

                               ADMINISTRATIVE PREREQUISITE

        4.       Plaintiff has fulfilled all conditions precedent to the institution of this action under

42 U.S.C.A. § 2000e. A Notice of Right to Sue was issued on September 23, 2019 and was received




       Case 3:19-cv-01152 Document 1 Filed 12/23/19 Page 1 of 11 PageID #: 1
by Plaintiff of September 25, 2019; a true and correct copy of which is attached hereto as Exhibit

A. Further, Defendant is a foreign corporation that employees more than fifteen employees.

                                              PARTIES

        5.     Plaintiff, Gina Rodriguez, is an adult female individual and citizen of the United States

who resides in Davidson County, Nashville, Tennessee.

        6.     At all relevant times, Gina Rodriguez (hereinafter, “Plaintiff” or “Ms. Rodriguez”)

was an employee of CGS Administrators, LLC (hereinafter, “Defendant” or “CGS”), within the

meaning of the meaning of the Family and Medical Leave Act, 29 U.S.C. § 2611(2)(A); and the

Americans with Disabilities Act Amendments Act of 2008 (“ADAAA”), 42 U.S.C. § 12111.

        7.     Defendant is a foreign corporation or similar business entity and may be served with

process through its registered agent: CT Corporation System, 300 Montvue Rd., Knoxville,

Tennessee 37919-5546.

        8.     At all relevant times, Defendant engaged in commerce or in an industry or activity

affecting commerce and employed fifty (50) or more employees for each working day during each

of twenty (20) or more calendar workweeks in the current or preceding calendar year and was an

“employer” pursuant to 29 U.S.C. § 2611(4)(A) of the FMLA.

                                   FACTUAL ALLEGATIONS

        9.     Ms. Rodriguez is a resident of Tennessee residing in Davidson County.

        10.    In 2008 Plaintiff was diagnosed with relapse-remitting multiple sclerosis.

        11.    The symptoms of Plaintiff’s multiple sclerosis include, but are not limited to, eye pain

and vision impairments; numbness and tingling; spine and cervical pain; sensitivity to heat; bowel

and/or bladder issues; stiff muscles; ambulatory difficulties; difficulty with balance and coordination;

fatigue; and depression.




      Case 3:19-cv-01152 Document 1 Filed 12/23/19 Page 2 of 11 PageID #: 2
          12.   Plaintiff utilizes medications, a healthy diet, and physical therapy to mitigate the

symptoms of her disability.

          13.   Despite these mitigating efforts, Plaintiff suffers episodic flare-ups, or relapses, of her

disability.

          14.   During a relapse, Plaintiff suffers inflammatory attacks which exacerbate her

neurological symptoms.

          15.   During a relapse, Plaintiff suffers physical and mental impairments which

substantially limit the major life activities of walking, standing, learning, thinking, concentrating,

seeing, interacting with others, sleeping, caring for self, eliminating/controlling bodily waste,

performing manual tasks, and communicating.

          16.   During a relapse, Plaintiff suffers physical and mental impairments which

substantially limit the major bodily functions of immune system function, special sense organs, bowel

and bladder function, brain function, neurological function, and musculoskeletal function.

          17.   During one such flare-up, Plaintiff became paralyzed from the waist down and lost

her vision for approximately five (5) months.

          18.   When Plaintiff’s disability is in remission, her symptoms partially subside.

          19.   Despite her disability, Plaintiff has continued to work since being diagnosed.

          20.   In 2013, Plaintiff started a new medication regimen which greatly improved her

condition and helped keep her condition in remission.

          21.   Plaintiff was hired by Defendant as an Auditor II on August 1, 2016.

          22.   Defendant provides administrative and business services for managed care

organizations, commercial health plans, Medicaid members, and medical equipment suppliers in 38

states.




      Case 3:19-cv-01152 Document 1 Filed 12/23/19 Page 3 of 11 PageID #: 3
         23.    Plaintiff performed her duties without issue and was never subject to discipline.

         24.    On July 18, 2018, Plaintiff started showing symptoms of a relapse.

         25.    Plaintiff contacted her doctor to describe her symptoms.

         26.    Plaintiff’s doctor instructed her to go to the emergency room.

         27.    That same day, Plaintiff was admitted to Vanderbilt University Medical Center for

treatment of the relapse.

         28.    Plaintiff remained hospitalized until approximately July 21, 2018.

         29.    The relapse resulted in Plaintiff being paralyzed from the waist down for

approximately two weeks.

         30.    After being released from the hospital, Plaintiff required in-home physical therapy to

regain feeling and movement in her legs.

         31.    On or around July 19, 2018, Plaintiff requested FMLA and short-term disability from

Defendant.

         32.    On July 27, 2019, Plaintiff’s doctor provided Defendant with an FMLA certification

form.

         33.    Plaintiff was approved for short-term disability.

         34.    On or around the middle of August 2018, Plaintiff asked Senior Human Resources

Generalist Adele Byrd about the possibility of working from home.

         35.    Ms. Byrd informed Plaintiff working from home qualifies as a reasonable

accommodation under the Americans with Disabilities Act.

         36.    Plaintiff was capable of performing her essential duties from home on or around the

middle of August 2018.




        Case 3:19-cv-01152 Document 1 Filed 12/23/19 Page 4 of 11 PageID #: 4
        37.      Ms. Byrd did not advise Plaintiff of the process to request a reasonable

accommodation.

        38.      Plaintiff kept Defendant apprised of her condition and communicated about her

treatment.

        39.      On August 28, 2018, Plaintiff’s supervisor, Larry Kennedy, sent Plaintiff a text

message stating her FMLA was exhausted.

        40.      Mr. Kennedy also told Plaintiff she had other options and instructed her to contact

Andi Claiborne in human resources.

        41.      Plaintiff contacted Ms. Claiborne and was told her FMLA had not been exhausted.

        42.      During the August 28, 2018 phone call, Plaintiff requested an Accommodation

Request form under the Americans with Disabilities Act.

        43.      On August 31, 2018, Adele Byrd informed Plaintiff her FMLA was exhausted

effective July 30, 2018.

        44.      During the August 31, 2018 call, Ms. Byrd also informed Plaintiff her request for a

leave of absence had been denied on or around August 13, 2018.

        45.      According to Ms. Byrd, Plaintiff’s July 27, 2018 Medical Certification “does not

support a full leave of absence for you.”

        46.      Ms. Byrd failed to notify Plaintiff in writing of the specific deficiency in the medical

certification.

        47.      Ms. Byrd similarly did not give Plaintiff the opportunity to cure any deficiency in the

medical certification.

        48.      Rather, Ms. Byrd simply denied Plaintiff’s request for leave.




      Case 3:19-cv-01152 Document 1 Filed 12/23/19 Page 5 of 11 PageID #: 5
        49.     On or about September 10, 2018, Plaintiff’s physician submitted documentation

supporting Plaintiff’s request for a reasonable accommodation from Defendant.

        50.     Specifically, Plaintiff’s physician requested Plaintiff have the ability to work from

home.

        51.     On page 3 of the Accommodation Request form, Plaintiff’s physician inadvertently

checked “No” in the box asking if Plaintiff “is able to perform the essential functions of the job.”

        52.     However, on pages 4 and 5 of the Accommodation Request, Plaintiff’s physician

identified the ability to “work from home” as “the specific accommodation needed to assist the

employee in performing the essential functions of his or her job.”

        53.     On or about September 12, 2018, Defendant summarily denied such request.

        54.     In the September 12, 2018 denial letter, Defendant failed to address Plaintiff’s specific

accommodation request: to work remotely from home.

        55.     Rather, Defendant relied solely on page 3 of the Accommodation Request in which

Plaintiff’s physician inadvertently checked the box indicating Plaintiff could not perform the essential

functions of the job.

        56.     Defendant ignored pages 4 and 5 of the Accommodation Request which specifically

identified and explained the requested accommodation.

        57.     Defendant also ignored Plaintiff’s typed letter she provided with the Accommodation

Request in which she again requested the ability to work from home.

        58.     At no time did Defendant engage in the interactive process with Plaintiff to determine

whether working remotely from home would be a reasonable accommodation.




      Case 3:19-cv-01152 Document 1 Filed 12/23/19 Page 6 of 11 PageID #: 6
       59.     At no time did Defendant seek clarification from Plaintiff’s physician regarding the

conflicting information on page 3 of the Accommodation Request and the information on pages 4 and

5 of the Accommodation Request.

       60.     Defendant then posted a job opening for Plaintiff’s position.

       61.     On November 28, 2018, Plaintiff left a voice mail with Adele Byrd stating she was

ready to return to work.

       62.     That same day, November 28, 2018, Defendant drafted and mailed a letter to Plaintiff

notifying her that her position had been filled and her employment had been terminated.

       63.     Defendant alleged Plaintiff’s extended absence created an undue hardship on the

business operations.

       64.     Plaintiff was ready and willing to work, with a reasonable accommodation, as early

as mid-August 2018.

       65.     Plaintiff proposed a reasonable accommodation of working remotely from home.

       66.     Defendant failed to engage in the interactive process to determine whether Plaintiff

could perform the essential functions of the job with her proposed reasonable accommodation.

       67.     Defendant denied Plaintiff’s request for a reasonable accommodation.

       68.     Defendant retaliated against Plaintiff for engaging in protected activity, specifically,

utilizing FMLA leave and requesting a reasonable accommodation under the ADA.

          COUNT I – VIOLATIONS OF FAMILY AND MEDICAL LEAVE ACT
                              (RETALIATION)

       69.     Plaintiff re-alleges and incorporates herein the foregoing paragraphs.

       70.     Plaintiff alleges Defendant qualifies as an “employer” as defined in the FMLA, 29

U.S.C. § 2611(4) and employed over fifty (50) or more employees within a seventy-five (75) mile

radius from the location in which the Plaintiff worked.




     Case 3:19-cv-01152 Document 1 Filed 12/23/19 Page 7 of 11 PageID #: 7
       71.      Plaintiff alleges she was an “eligible employee” as defined in the FMLA, 29 U.S.C.

§ 2611(2), as she had been employed continuously by Defendant for over a twelve-month period

and worked at least 1,250 hours of service in the prior twelve-month period.

       72.      Plaintiff was entitled to “restoration to position” as defined in the FMLA, 29 U.S.C.

§ 2614(a)(1).

       73.      Defendant interfered with Plaintiff’s attempt to exercise her right of entitlement to

the restoration of her position or an equivalent position under the FMLA, pursuant to 29 U.S.C. §

2615(a).

       74.      Defendant retaliated against Plaintiff after she exercised her right of entitlement to

leave under the FMLA, pursuant to 29 U.S.C. § 2615(a).

       75.      Defendant is responsible and liable under the FMLA, 29 U.S.C. § 2617(a).

       76.      Defendant in failing to restore Plaintiff to her position as well as terminating her

employment after taking FMLA leave, willfully violated the anti-interference and retaliation

provisions of the FMLA, 29 U.S.C. § 2615.

       77.      As a result, Plaintiff is entitled to recover her damages, including lost wages

and benefits, liquidated damages, attorneys' fees, costs, interest, reinstatement, front pay and

benefits, and any other legal and equitable relief to which she may be entitled.

       COUNT II – VIOLATIONS OF AMERICANS WITH DISABILTIES ACT
  (DISABILITY DISCRIMINATION, RETALIATION, FAILURE TO ENGAGE IN THE
          INTERACTIVE PROCESS, & FAILURE TO ACCOMMODATE)

       78.      Plaintiff re-alleges and incorporates herein the foregoing paragraphs.

       79.      Plaintiff was a qualified individual with a disability, she had a record of such disability

and/or she was perceived as an individual with a disability.




     Case 3:19-cv-01152 Document 1 Filed 12/23/19 Page 8 of 11 PageID #: 8
        80.     Plaintiff was disabled in that she has been diagnosed with multiple sclerosis which

substantially limits several major life activities.

        81.     Plaintiff’s disability also substantially limited several major bodily functions.

        82.     Defendant regarded Plaintiff as disabled by perceiving that her impairments limited

the major life activity of working.

        83.     Defendant discriminated against Plaintiff on the basis of her disability and/or

perceived disability in violation of the ADAAA, 42 U.S.C. § 12112, et. seq.

        84.     Plaintiff could perform the essential functions of her job with or without reasonable

accommodation.

        85.     Defendant was aware of Plaintiff’s disability.

        86.     Plaintiff requested a reasonable accommodation of working from home.

        87.     Defendant failed to engage in the interactive process to determine whether Plaintiff’s

reasonable accommodation would create an undue hardship.

        88.     Defendant failed to provide Plaintiff’s reasonable accommodation of working from

home.

        89.     Plaintiff’s requested reasonable accommodation would not have created an undue

hardship on Defendant’s business operations.

        90.     Defendant to an adverse employment action against Plaintiff by denying her

reasonable accommodation.

        91.     Defendant took an adverse employment action against Plaintiff by terminating her

employment.

        92.     Defendant retaliated against Plaintiff for engaging in protected activity under the

ADAAA.




      Case 3:19-cv-01152 Document 1 Filed 12/23/19 Page 9 of 11 PageID #: 9
        93.     As a direct and proximate result of Defendant's unlawful acts, Plaintiff suffered and

continues to suffer emotional pain, suffering, professional and personal embarrassment,

humiliation, loss of enjoyment of life, inconvenience and lost earnings and benefits.

        94.     As a result, Plaintiff is entitled to recover her damages, including lost wages and

benefits, compensatory and punitive damages, attorneys' fees, costs, interest, reinstatement, front

pay and benefits, and any other legal and equitable relief to which she may be entitled.

        WHEREFORE, Plaintiff requests this court enter judgment in favor of the Plaintiff and

against Defendant, for:

        (1)     all amounts of wages Plaintiff should have received under federal law but for

Defendant's willful violation of her rights, plus an equal amount in liquidated damages pursuant to

the Family and Medical Leave Act, 29 U.S.C. § 2617(a)(1)(A);

        (2)     a judgment against the Defendant for damages, both compensatory and punitive, in an

amount to be determined at trial;

        (3)     all reasonable attorney's fees, costs and interest pursuant to state and federal law; and

        (4)     any such other legal or equitable relief as may be appropriate or to which she may be

entitled under state and federal law.

                                        Respectfully Submitted,

                                        THE EMPLOYMENT & CONSUMER LAW GROUP


                                        /s/ G. BRANDON HALL________________
                                        JONATHAN A. STREET, BPR No. 021712
                                        G. BRANDON HALL, BPR No. 034027
                                        525 4th Avenue South
                                        Nashville, TN 37210
                                        (615) 850-0632

                                        Attorneys for Plaintiff




    Case 3:19-cv-01152 Document 1 Filed 12/23/19 Page 10 of 11 PageID #: 10
                                EXHIBIT
                                                exhibitsticker.com




                              A- Right to Sue
Case 3:19-cv-01152 Document 1 Filed 12/23/19 Page 11 of 11 PageID #: 11
